


Exhibit 10.36

 

BUNGE LIMITED BOARD OF DIRECTORS

 

DESCRIPTION OF NON-EMPLOYEE DIRECTORS’
COMPENSATION

 

Annual Retainer

 

·                                          $75,000 per year.

 

Lead Independent Director Fees

 

·                                          $20,000 per year.

 

Committee Chairman Fees

 

·                                          $20,000 per year for Audit Committee
chair.

·                                          $15,000 per year for each other
committee chair.

 

Committee Member Fees

 

·                                          $10,000 per year for Audit Committee
membership.

·                                          $0 per year for each other committee
membership.

 

Meeting Fees

 

·                                          If the Board of Directors meets more
than 10 times per year, each non-employee director will receive a fee of $1,000
for each additional meeting attended.

·                                          If a committee meets more than 10
times per year, each committee member will receive a fee of $1,000 for each
additional meeting attended.

 

Equity Awards

 

·                                          Pursuant to the 2007 Non-Employee
Directors Equity Incentive Plan, an annual equity award will be granted to each
continuing non-employee director as of the date of Bunge’s annual general
meeting of the shareholders.  The value and form of award are recommended by the
Compensation Committee.

 

·                                          Pursuant to the 2007 Non-Employee
Directors Equity Incentive Plan, an equity award will be granted upon a new
non-employee director’s initial election or appointment to the Board of
Directors.  The award will include a pro rata portion of the awards made to the
non-employee directors generally on the immediately preceding date of grant
based on the number of days from the date of the director’s initial appointment
or election to the next annual general meeting.

 

1

--------------------------------------------------------------------------------
